Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is insufficient evidence to show that Applicant contemplated a mechanism to provide “a flow of gas through the valve core passage element being identical to a flow of gas through the nozzle core of the nozzle, the regulation and control valve being 
To further explain, this is the feature described at pages 12 line 19 to page 13 line 13 of the specification, where the inflation control module 2 simulates the flow of gas into the object-to-be inflated, by using the regulation and control valve.  However there is no disclosure of how the regulation and control valve is operated in order to achieve this simulation.  
Importantly, see p. 12 lines 8-18, where it is described that a first portion of the gas is supplied through the first connector 121 to the object to be inflated, and a second portion of the gas is supplied through the second connector 122 to the regulation and control valve 22.  Thus it is clear that the flow occurring through the regulation and control valve is a different flow path from that which leads to the object to be inflated (i.e., the invention does not merely regulate and control the flow path that leads directly into the object to be inflated).

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
One of skill would have been unable, without undue experimentation, to make an automatic pressure detection device including a first connector and second connector connected as claimed, and particularly including “a flow of gas through the valve core .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 19 introduces “a flow of gas”.  As understood from the specification , this flow of gas is the same “flow of gas” previously introduced which flows through the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited references disclose typical arrangements for controlling pressure at a distant location.  US 8,689,822 uses an upstream enclosure that is connected in series to a distant location, where the upstream location is supplied and vented with pressure in order to control pressure at the distant location.  US 2015/0252809 discloses an inflation arrangement including a pump, where the inlet of the pump diverts a part of the flow to a sensor, which sensor controls operation of the pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
2/22/22